DETAILED ACTION

The Amendment filed by Applicant on 06/11/2021 is entered.

The IDS filed by Applicant on 07/15/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/11/2021 have been fully considered and they are found persuasive.

The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Mashita et al., US 2001/0018490 A1 (hereinafter “Mashita”) is withdrawn.

Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	Allowable Subject Matter/Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Mashita.  The present claims a styrene based thermoplastic elastomer containing components (a) to (d):
A hydrogenated block copolymer which is a hydrogenated product of A-B block copolymer and/or A-B-A block copolymer where A is a styrene polymer block and B is a diene polymer block
Wherein at least 80% of the double bonds of the conjugated diene moiety is saturated with hydrogenation
Weight average molecular weight thereof is 80,000 to 1,000,000. The Examiner contends Mashita teaches thermoplastic elastomer (a4) with a (fully) hydrogenated styrene—diene block copolymer. See Mashita, [0127].
A softening agent for hydrocarbon-based rubber (a paraffin based oil with weight-average Mw of 300 to 2,000). See Mashita, [0057], [0127] & Table 2.
A hydrogenated block copolymer composed of A-C-A triblock copolymer which is composed of styrene A block and conjugated diene C block wherein C is isoprene fully hydrogenated. See Mashita, [0049] (preferably hydrogenated block copolymer is styrene-isoprene-styrene).
An olefin based crystalline resin. See Mashita, [0114], [0115], Examples 5-7 & Table 2.

The present invention requires the polymer modified by the –unsaturated carboxylic acid is a polypropylene modified by a maleic anhydride. See Mahshita, [0192], [0217] & Table 1.

The present invention differs from Mahshita in that the present invention requires a blend of components (a) and (c) and a content of the component (c) is 20 to 300 parts by mass. 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Mashita to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh